DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a surgical stapler comprising: an elongate shaft having a proximal end and a distal end and defining a longitudinal axis between the proximal end and the distal end; a jaw assembly positioned at the distal end of the elongate shaft, the jaw assembly comprising: a first jaw; a second jaw; and a plurality of staples; wherein the jaw assembly is selectively positionable in one of a closed configuration, an open configuration, and a firing configuration; and a handle assembly positioned at the proximal end of the elongate shaft, the handle assembly comprising: a stationary handle; a movable trigger pivotably coupled to the stationary handle an actuation shaft longitudinally slideable within the handle assembly with respect to the longitudinal axis the actuation shaft and rotatable within the handle assembly with respect to the longitudinal axis; wherein the actuation shaft is operably coupled to the jaw assembly and the actuation shaft is longitudinally slideable in a first direction from a first position corresponding to the open configuration of the jaw assembly to a second position corresponding to the closed configuration of the jaw assembly and from the second position to a third position corresponding to the firing configuration; and wherein the actuation shaft is operably coupled to the movable trigger and the actuation shaft is rotatable between a first orientation in which movement of the trigger moves the actuation shaft between the second position and the third position and a second orientation in which movement of the trigger moves the actuation shaft from the third position to the first position.  The prior art of record that comes closest to teaching these limitations is Weisenburgh (US 8,875,972), Shelton (US 2012/0318844), and Scirica (US 2009/0145947).  Weisenburgh, Shelton, and Scirica all teach a surgical stapler comprising: an elongate shaft having a proximal end and a distal end and defining a longitudinal axis between the proximal end and the distal end; a jaw assembly positioned at the distal end of the elongate shaft, the jaw assembly comprising: a first jaw; a second jaw; and a plurality of staples; wherein the jaw assembly is selectively positionable in one of a closed configuration, an open configuration, and a firing configuration; and a handle assembly positioned at the proximal end of the elongate shaft.  However, Weisenburgh, Shelton, and Scirica all fail to teach the handle assembly comprising: a stationary handle; a movable trigger pivotably coupled to the stationary handle an actuation shaft longitudinally slideable within the handle assembly with respect to the longitudinal axis the actuation shaft and rotatable within the handle assembly with respect to the longitudinal axis; wherein the actuation shaft is operably coupled to the jaw assembly and the actuation shaft is longitudinally slideable in a first direction from a first position corresponding to the open configuration of the jaw assembly to a second position corresponding to the closed configuration of the jaw assembly and from the second position to a third position corresponding to the firing configuration; and wherein the actuation shaft is operably coupled to the movable trigger and the actuation shaft is rotatable between a first orientation in which movement of the trigger moves the actuation shaft between the second position and the third position and a second orientation in which movement of the trigger moves the actuation shaft from the third position to the first position.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claim 7, the prior art of record fails to disclose, teach, or fairly suggest a handle assembly for a surgical stapler, the handle assembly comprising: a stationary handle; a movable trigger pivotably coupled to the stationary handle; and an actuation shaft operably coupled to the movable trigger, the actuation shaft having a longitudinal axis, the actuation shaft longitudinally slideable along the longitudinal axis within the handle assembly and rotatable between a first orientation and a second orientation relative to the longitudinal axis; wherein in an initial configuration, the actuation shaft is in the second orientation and movement of the movable trigger relative to the stationary handle longitudinally slides the actuation shaft between a first position and a second position distal the first position; and wherein in a firing configuration, the actuation shaft is in the first orientation and movement of the trigger moves the actuation shaft distally of the second position towards a third position distal the second position.  The prior art of record that comes closest to teaching these limitations is Weisenburgh (US 8,875,972), Shelton (US 2012/0318844), and Scirica (US 2009/0145947).  Weisenburgh, Shelton, and Scirica all teach a handle assembly for a surgical stapler, the handle assembly comprising: a stationary handle; a movable trigger pivotably coupled to the stationary handle; and an actuation shaft operably coupled to the movable trigger, the actuation shaft having a longitudinal axis.  However, Weisenburgh, Shelton, and Scirica fail to teach the actuation shaft longitudinally slideable along the longitudinal axis within the handle assembly and rotatable between a first orientation and a second orientation relative to the longitudinal axis; wherein in an initial configuration, the actuation shaft is in the second orientation and movement of the movable trigger relative to the stationary handle longitudinally slides the actuation shaft between a first position and a second position distal the first position; and wherein in a firing configuration, the actuation shaft is in the first orientation and movement of the trigger moves the actuation shaft distally of the second position towards a third position distal the second position.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claim 12, the prior art of record fails to disclose, teach, or fairly suggest a handle assembly for a surgical stapler, the handle assembly comprising: a stationary handle; a movable trigger pivotably coupled to the stationary handle; and an actuation mechanism comprising: an opening driver; an advancing driver; and an actuation shaft operably coupled to the movable trigger, the actuation shaft having a longitudinal axis, the actuation shaft longitudinally slideable along the longitudinal axis within the handle assembly and rotatable between a first orientation and a second orientation relative to the longitudinal axis; and wherein with the actuation mechanism in an initial configuration, the actuation shaft is in the second orientation and the opening driver couples the movable trigger to the actuation shaft such that movement of the movable trigger selectively translates the actuation shaft one of proximally and distally; and wherein with the actuation mechanism in a firing configuration, the actuation shaft is in the first orientation and the advancing driver couples the movable trigger to the actuation shaft such that movement of the movable trigger sequentially advances the actuation shaft distally in a ratchet-like engagement.  The prior art of record that comes closest to teaching these limitations is Weisenburgh (US 8,875,972), Shelton (US 2012/0318844), and Scirica (US 2009/0145947).  Weisenburgh, Shelton, and Scirica all teach a handle assembly for a surgical stapler, the handle assembly comprising: a stationary handle; a movable trigger pivotably coupled to the stationary handle; and an actuation mechanism.  However, Weisenburgh, Shelton, and Scirica fail to teach the actuation mechanism comprising: an opening driver; an advancing driver; and an actuation shaft operably coupled to the movable trigger, the actuation shaft having a longitudinal axis, the actuation shaft longitudinally slideable along the longitudinal axis within the handle assembly and rotatable between a first orientation and a second orientation relative to the longitudinal axis; and wherein with the actuation mechanism in an initial configuration, the actuation shaft is in the second orientation and the opening driver couples the movable trigger to the actuation shaft such that movement of the movable trigger selectively translates the actuation shaft one of proximally and distally; and wherein with the actuation mechanism in a firing configuration, the actuation shaft is in the first orientation and the advancing driver couples the movable trigger to the actuation shaft such that movement of the movable trigger sequentially advances the actuation shaft distally in a ratchet-like engagement.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731